DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,042,215 to Moriguchi (previously of record) in view of US 5,652,516 to Adalsteinsson (previously of record).
Regarding Claim 1, Moriguchi teaches a method for producing a time-resolved three-dimensional magnetic resonance image, the method comprising:
applying a first radiofrequency (RF) pulse over a scan time (initial pulse of RF energy, col. 5, lines 26-27);
sampling a first plurality of resonance data along a first spiral trajectory (spiral acquisitions 100, 102, 104, fig. 5a)  in a corresponding image spatial frequency domain defined by a plurality of parallel planes (planar imaging with slice thickness of 10 mm, col. 10, lines 54-61), each parallel plane including at least one group of interleaves (as shown in Fig. 5a spirals are interleaved 100, 102, 104), the first spiral trajectory corresponding to a first of the plurality of parallel planes (slice selection) and within the group of interleaves, the first spiral trajectory originating at a first center in the first of the plurality of parallel planes and spiraling outward towards a first edge in the first of the plurality of parallel planes (spiral acquisitions 24 start at the center and spiral outwards as shown in fig. 1);
reconstructing the magnetic resonance image using at least the first plurality of resonance data (axial pelvis image, col. 10, lines 55-56), with a frame reconstructed for each group of interleaves wherein for a group of n interleaves the frame time is 1/nth of the scan time (the scan time acquires all spiral trajectories shown in Fig. 5a, there are three interleaved groups, each with frame time (i.e. TR), to produce three separate image frame data sets, col. 5, lines 20-25; other examples of imaging parameters used 
wherein the first spiral trajectory has a first sampling density at the first center and a second sampling density at the first edge that is less than the first sampling density (variable density wherein the center has higher density than edges, col. 9, lines 20-33; illustrated in fig. 5a where it can be seen that the radial distance between adjacent spirals increases moving away from the center),
wherein the first spiral trajectory radius increases linearly with respect to azimuthal angle at the first center (“azimuthal angle” is interpreted to be angle of rotation around the center orthogonal axis of the parallel plane, as shown in Applicant’s Figure 5A as kz; Moriguchi teaches linearly increasing radius in Figs. 5A and 5B, linearly increasing spirals will become further apart from each other as they spiral out, this is also consistent with Applicant’s disclosure, as in Applicant’s Fig. 5D); .
Moriguchi does not expressly disclose a second parallel plane included in the magnetic resonance image. However, Moriguchi does teach 3D imaging and suggests parallel planes (i.e. slice thicknesses used are 10 mm, col. 10, lines 40-42). 
Adalsteinsson teaches spiral magnetic resonance data acquisition trajectories wherein spiral trajectories are read-out in a series of parallel planes, respectively, (kz dimension, fig. 3C) in order to cover a desired three-dimensional area to be imaged (col. 3, lines 18-32; fig. 5). Adalsteinsson also teaches interleaved spiral trajectories, wherein a frame reconstructed for each group of interleaves wherein for n group of interleaves the frame time is 1/nth of the scan time (46 groups of interleaves are scanned each within the TR for a total scan time of 1.5 minutes at TR=2 seconds to collect the entire 
Adalsteinsson also teaches the spiral trajectory radius increases linearly with respect to azimuthal angle at the first center (for the first 180 degrees turns, it is linear, as shown in Fig. 3D and then changes to non-linearly increasing).
As such, one of ordinary skill in the art at the time of the invention would have found it obvious to repeat the process of Moriguchi for a subsequent slice (i.e. parallel plane) in order to provide the predictable result of measuring a desired three-dimensional area with spiral interleaves as taught by Adalsteinsson.


Claims 2-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,042,215 to Moriguchi in view of US 5,652,516 to Adalsteinsson, as applied to Claim 1 above, in further view of US 5,485,086 to Meyer (previously of record).
Regarding Claims 2-4, Moriguchi does not expressly teach wherein the first sampling density and the third sampling density are each a constant sampling density over a predetermined plurality of spatial frequencies. Instead, Moriguchi teaches variable density over all frequencies (fig. 5).
Meyer teaches variable density spiral read-out with constant sampling density towards the center frequencies (i.e. lower frequencies) and variable density towards the outer frequencies (i.e. higher frequencies) (fig. 4) in order to improve framerate without sacrificing as much resolution (col. 4, lines 5-35).

Regarding Claims 5-6, Moriguchi and Meyer further discloses wherein the first/third sampling densities decrease non-linearly to the second/fourth sampling densities (fig. 4 of Meyer shows a spiral with non-linearly increasing radius towards the outer parts of the trajectory, thereby creating a non-linearly decreasing sampling density moving along the trajectory; also the center area clearly shows a higher sampling density than the outer areas and makes a nonlinear transition high sampling rate to lower sampling rate).
Regarding Claims 7-8, Moriguchi further teaches wherein the first/third sampling densities are oversampled relative to total kspace (col. 9, lines 21-32) which implies that the second/fourth sampling densities are undersampled at least relative to the first/third sampling densities (fig. 5).
Regarding Claims 9-10, Moriguchi further teaches wherein the first/third sampling densities are oversampled by 40% of total kspace (col. 10, lines 60-61) or two or three times the sampling of the outer parts (col. 9, lines 28-31) which implies that the second/fourth sampling densities are undersampled compared to the first/third sampling densities by the same amount, but does not expressly teach an oversampling/undersampling rate of 30%. One of ordinary skill in the art at the time of the invention would have found it obvious to discover the workable ranges of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), unless there is evidence indicating such conditions are critical. In this instance, there is no evidence to suggest that the 30% oversampling rate is critical, and therefore it is reasonable to conclude that one of ordinary skill could arrive at 30% oversampling through routine optimization, given the predictable and known result-effective variables of sampling rate, resolution, and acquisition time (i.e. increased sampling rate, increased resolution (either time or space), increased acquisition time).

Response to Arguments





Applicant has requested formal interview (page 5 of the March 8, 2021 response). However, at this time, interview is not believed to advance prosecution. Instead, Applicant is invited to review the issues identified in this Office action and before submitting a formal response, contact the Examiner for telephone interview.
Applicant's arguments filed March 8, 2021 have been fully considered but they are not fully persuasive. The previously raised issues under USC 112 have been rendered moot by Applicant’s amendments to the claims and as such, are withdrawn.
Regarding the prior art rejection, Applicant argues that Moriguchi or Adalsteinsson do not teach or suggest a “spiral trajectory radius increases linearly with respect to azimuthal angle at the first center” as now in claim 1. “Azimuthal angle” is z. Moriguchi teaches linearly increasing radius in Figs. 5A and 5B, linearly increasing spirals will become further apart from each other as they spiral out. This is also consistent with Applicant’s disclosure, as in Applicant’s Fig. 5D.


    PNG
    media_image1.png
    283
    263
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    278
    279
    media_image2.png
    Greyscale

Applicant’s Figure 5D as compared to Moriguchi’s Figure 5A, of which both show linearly increasing spiral trajectories near the center.


Conclusion














Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799